Citation Nr: 1235789	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  07-36 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from November 2005 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO), which denied, amongst other issues, service connection for an acquired psychiatric disorder.  

The Board notes that the Veteran's acquired psychiatric disorder has been variously diagnosed as depressive disorder, NOS (not otherwise specified), bipolar disorder, NOS, and bipolar disorder, with psychotic features.  See VA medical treatment records dated January 2007, March 2007, and September 2011.  In this regard, the Board considers the Veteran's claim for service connection for an acquired psychiatric disorder as encompassing all psychiatric disorders evident in the record, pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseski, 23 Vet.App. 1,5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

In October 2011, the Board denied service connection for an acquired psychiatric disorder.  The Veteran appealed the Board's October 2011 decision to the Court, which in March 2012, issued an Order approving a Joint Motion of the Parties to vacate the Board's decision regarding the issue of service connection for an acquired psychiatric disorder and to remand that issue back to the Board, consistent with the terms of the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran claims that service connection is warranted for an acquired psychiatric disorder based on service incurrence.  It is maintained that she was hospitalized for treatment for an acquired psychiatric disorder on at least two occasions in the one year period from her discharge from service in October 2006.  She was hospitalized in May 2007 pursuant to acute thoughts of self harm and again in October 2007, for a suicide attempt.  She admitted during her second hospitalization that a long time prior to hospitalization, she heard a voice telling her to cut her wrists; however she did not attempt suicide at that time.  

The Board denied service connection for an acquired psychiatric disorder in October 2011, finding that there was no competent or credible evidence of a chronic acquired psychiatric disorder during service, nor continuity of any psychiatric symptomatology from service.  38 C.F.R. § 3.303 (2011).  The Board concluded that there lacked a nexus between the Veteran's current psychiatric disorder and service.  

In March 2012, a Joint Motion of the Parties vacated the Board's October 2011 decision denying service connection for an acquired psychiatric disorder, and issued a remand back to the Board, consistent with the terms of the Joint Motion.  Reference was made to multiple treatment for an acquired psychiatric disorder during the one year period after the Veteran's discharge from service.  However, it is not clear with regard to whether the Veteran's variously diagnosed acquired psychiatric disorder and symptoms were manifestations of a psychosis.  If so, and the condition manifested to a degree of 10 percent within one year of separation from service, the condition may be service connected on a presumptive basis.  See 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).  The Joint Motion indicated that the Board failed to address 38 C.F.R. § 3.303 in light of the aforementioned medical evidence.  The Motion also indicated that the Board should have sought medical clarification of this issue or indicated why a medical opinion was not necessary.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the present case, the Veteran has been diagnosed with depressive disorder, NOS, bipolar disorder, NOS, and bipolar disorder with psychotic features.  More specifically, the Veteran claims symptoms of an acquired psychiatric disorder within the one year period since service discharge, and there is medical evidence of record of treatment for the same within that timeframe.  However, it is not clear whether the psychiatric disorder diagnosed within the one year period since service is evidence of a psychosis.   Based on the elements set forth, the Veteran requires a VA examination which addresses the origin of her acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO/AMC.

2.  The Veteran shall be afforded a VA psychological examination to determine the nature and etiology of her acquired psychiatric disorder.  The claims file must be made available for review prior to the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated studies should be performed.  The examiner shall  provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed acquired psychiatric disorder (to include depressive disorder, bipolar, NOS, and bipolar disorder with psychotic features) had onset in-service or is shown to be a psychosis manifested within one year of service discharge, or is otherwise shown to have been incurred in, aggravated, or due to an event of service.  In offering these assessments, the examiner must specifically discuss the Veteran's September 2011 diagnosis of bipolar disorder with psychotic features and the relationship it has with her psychiatric treatment within one year of service discharge.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  After completion of the above, if the issue on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given the opportunity to respond to the SSOC.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).







_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


